Citation Nr: 1519380	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  10-27 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for depression. 

4.  Entitlement to service connection for an acquired psychiatric disability, other than depression, to include anxiety. 

5.  Entitlement to service connection for headaches. 

6.  Entitlement to service connection for a disability manifested by dizziness. 

7.  Entitlement to service connection for brain trauma injury. 

8.  Entitlement to service connection for a back disability. 

9.  Entitlement to service connection for a bilateral foot disability. 
REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1984 to December 1984, and April 1986 to October 1988.  He was discharged under honorable conditions for these periods of service.  Subsequently, he served in the Reserves from April 2003 to February 2004.  The Veteran served in the United States Army again from November 2005 to December 2008 from which he was discharged under other than honorable conditions.  
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from August 2009 and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). 

On his VA Form 9, received in July 2010, the Veteran requested a hearing before a Veterans Law Judge.  In a June 2014 correspondence, the Veteran indicated that he was withdrawing his request.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.702(e) (2014).  

In July 2014, the Board received additional evidence from the Veteran.  This evidence has not been reviewed by the Agency of Original Jurisdiction (AOJ).
However, in March 2015, the Veteran submitted a written waiver of this procedural right as to the additional evidence received.  38 C.F.R. §§ 19.37, 20.1304 (2014).  Thus, the Board will consider the newly submitted evidence in the first instance.
The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The issues of service connection for a bilateral hearing loss disability; tinnitus; 
an acquired psychiatric disability, other than depression, to include anxiety;  headaches; a disability manifested by dizziness; brain trauma injury; a back disability; and a bilateral foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's depression is due to his service-connected status-post crush injury to the left third digit. 


CONCLUSION OF LAW

Depression is proximately due to status-post crush injury to the left third digit.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is granting entitlement to service connection for the claimed disability, which represents a complete grant of the benefit sought on appeal; thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a).  In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The record shows diagnoses for depression.  Service connection has been in effect for status post crush injury to the left third digit since 2008.  Therefore, the only remaining issue is whether the Veteran's depression is caused or aggravated by his left finger disability.  In an April 2008 report, a VA clinical social worker noted the Veteran's various physical disabilities, including his left finger disability, and indicated that these problems "greatly contribute [to] his depression and anxiety."  In a July 2014 report, H. Henderson-Galligan, Ph.D. noted a diagnosis of depression.  Based upon review of the claims file and interview of the Veteran,  Dr. Henderson-Galligan opined that the Veteran's left finger disability caused the depressive disorder and also that it was more likely than not aggravating his depressive disorder. She cited to the medical literature linking medical conditions to psychiatric difficulties, and described the effects and limitations caused by the Veteran's finger disability.  

Based on the evidence and affording the Veteran all benefit of the doubt, the Board finds that the Veteran's depression is related to his service-connected left finger disability.  The opinions, in particular Dr. Henderson-Galligan's, are supported by rationale and are consistent with the remaining evidence.  Therefore, service connection for depression on a secondary basis is warranted.     


ORDER

Service connection for depression is granted. 




REMAND

In October 2007, the Veteran submitted an Authorization and Consent to Release Information, for records from Dr. I. Monka.  However, there is no indication that the RO attempted to obtain these records.  

The Veteran was afforded an examination for service connection for hearing loss and tinnitus in March 2009.  The examiner concluded that because there was no conclusive evidence to attribute hearing loss or tinnitus to the Veteran's military noise exposure, hearing loss and tinnitus were not related to service.  The Board finds that this examination report is inadequate because in providing the opinion, the examiner failed to address the Veteran's competent lay statements as to noise exposure during his earlier periods of service and of having tinnitus ever since 1986. See Barr v. Nicholson, 21 Vet. App. 303 (2007) . 

As to the claim for service connection for an acquired psychiatric disability, other than depression, to include anxiety, the evidence currently of record is unclear as to the nature and etiology of any current disorder.  Although the April 2008 VA social worker noted anxiety which was affected by the Veteran's physical disabilities, the remainder of the medical evidence is not clear as to whether the Veteran has a current diagnosis of an anxiety disorder.  

With regard to the remaining service connection claims for headaches, disability manifested by dizziness, brain trauma injury, a back disability, and a bilateral foot disability, the Veteran essentially contends that they are related to his first period of service in 1984.  He asserts that he incurred injuries from boxing and that his disabilities have worsened since that time.  Service personnel records confirm that the Veteran was a member of the 15th Battalion Boxing Team in 1984.  The Veteran is competent with regard to his assertions as to injuries incurred during service.  Also, specifically with regard to his feet, he contends that beginning in 1984 he ran 10 miles in combat boots; and ever since that time, he has had foot trouble.  


 Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed disorders.  A specific request should be made for records from Dr. Monka.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

Also, secure any outstanding, relevant VA medical records, to include any records dated from 2011 to the present.
  
2. After obtaining any additional medical evidence, schedule the Veteran for an examination to determine the nature and etiology of any current hearing loss disability and tinnitus.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and such review must be reflected on the examination report.  A complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner must provide an opinion as to the following:

a. Whether any current right ear hearing loss disability is at least as likely as not (50 percent probability or greater) etiologically related to conceded in-service noise exposure (i.e., did in-service noise exposure cause the Veteran to progressively lose his hearing over the years) during active service.

b. Whether the Veteran's preexisting left ear hearing loss disability was at least as likely as not (50 percent probability or greater) aggravated (i.e., permanently increased in severity) during active service.  

c. If so, was any increase clearly and unmistakably (obviously, manifestly or undebatably) due to the natural progress of the disease.  

d. Whether any current tinnitus is at least as likely as not (50 percent probability or greater) etiologically related to conceded in-service noise exposure (i.e., is the Veteran's complaint of tinnitus consistent with his in-service noise exposure).   If the examiner is of the opinion that the tinnitus is a symptom of hearing loss, then the examiner should so expressly state.  

In providing his/her opinion, the examiner should address only the Veteran's honorable period of service (August 1984 to December 1984, and April 1986 to October 1988).

In rendering the above opinions, the examiner is also advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The examiner should provide an explanation based on the specific facts of the case as well as pertinent medical evidence and/or literature for any opinion rendered. 

If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3. After obtaining any additional medical evidence, the Veteran should be afforded a VA examination to determine the nature and etiology of any current acquired psychiatric disability, other than depression.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a current acquired psychiatric disability, other than depression, causally or etiologically related to any of his earlier periods of service.  The examiner should also address the etiology of any disability diagnosed during the appeal period (i.e. anxiety disorder). 

The examiner should also specifically opine as to whether it is at least as likely as not (a 50 percent probability or more) that any diagnosed disability is either caused by or permanently aggravated by his service-connected left finger disability or any of the disabilities currently on appeal (i.e. a bilateral hearing loss disability, tinnitus, headaches, a disability manifested by dizziness, brain trauma injury, a back disability, and/or a bilateral foot disability).

The examiner should provide an explanation based on the specific facts of the case as well as pertinent medical evidence and/or literature for any opinion rendered. 

4. After obtaining any additional medical evidence, the Veteran should be afforded a VA examination to determine the nature and etiology of any current headaches.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The Veteran has claimed that he has had symptoms since his military service, specifically since boxing therein.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has headaches that manifested in service or is otherwise causally or etiologically related thereto, including any symptomatology therein.

The examiner should provide an explanation based on the specific facts of the case as well as pertinent medical evidence and/or literature for any opinion rendered. 

5. After obtaining any additional medical evidence, the Veteran should be afforded a VA examination to determine the nature and etiology of any current disability manifested by dizziness.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The Veteran has claimed that he has had dizziness since his military service, specifically since boxing therein.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a current disability manifested by dizziness  that manifested in service or is otherwise causally or etiologically related thereto, including any symptomatology therein.

The examiner should provide an explanation based on the specific facts of the case as well as pertinent medical evidence and/or literature for any opinion rendered. 

6. After obtaining any additional medical evidence, the Veteran should be afforded a VA examination to determine the nature and etiology of any current brain trauma injury.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The Veteran has claimed that he has had symptoms related to brain trauma since his military service, specifically since boxing therein.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran currently has residuals of brain trauma injury that manifested in service or is otherwise causally or etiologically related thereto, including any symptomatology therein.

The examiner should provide an explanation based on the specific facts of the case as well as pertinent medical evidence and/or literature for any opinion rendered. 

7. After obtaining any additional medical evidence, the Veteran should be afforded a VA examination to determine the nature and etiology of any current back disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The Veteran has claimed that he has had back pain since his military service, specifically since boxing therein.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a current back disability that manifested in service or is otherwise causally or etiologically related thereto, including any symptomatology therein.

The examiner should provide an explanation based on the specific facts of the case as well as pertinent medical evidence and/or literature for any opinion rendered. 

8. After obtaining any additional medical evidence, the Veteran should be afforded a VA examination to determine the nature and etiology of any current bilateral foot disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The Veteran has claimed that he has had foot pain since his first period of military service in 1984.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a current bilateral foot disorder that manifested in service or is otherwise causally or etiologically related thereto, including any symptomatology therein.

The examiner should provide an explanation based on the specific facts of the case as well as pertinent medical evidence and/or literature for any opinion rendered. 

9. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.    

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


